PER CURIAM.
Movant is in error in its assumption that the opinion was intended to, or did, have any effect other than an adjudication that the judgment was wrong and ought to be reversed and sent back for further proceedings not inconsistent with it, and when the judgment is entered on the opinion, it will be so ordered. The statement in the opinion, 141 F.2d 382, 384: “As the matter stands, therefore, * * * the situation is as if no partial releases had been executed and placed of record” had reference to the situation as it existed at the entry of the judgment appealed from. It was not intended to, it did not, prevent the appellee from making the releases effectual by accepting them. The motion is denied.